Citation Nr: 0615113	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-24 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for right ankle tendonitis.  

3.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD) with 
diverticulitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
July 2002.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  

In March 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge in Washington, D.C.; a transcript 
of that hearing is of record.  

As the veteran's claims for higher ratings emanate from his 
disagreement with the initial compensable evaluations 
assigned following the grants of service connection for GERD 
with diverticulitis and for right ankle tendonitis, the Board 
has characterized those claims for initial ratings in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the claims file reveals that the veteran has 
provided sufficient notice of outstanding records of private 
medical treatment that may potentially bear on his claims on 
appeal.  Therefore, additional development is required.  

In this regard, during the above noted March 2006 hearing, 
the veteran reported that he had been recently treated for 
GERD and for bilateral ankle pain at DeWitt Army Community 
Hospital at Fort Belvoir, Virginia.  In addition, the veteran 
reported that a physician at DeWitt Army Community Hospital 
had told him that his alleged left ankle pain was related to 
his service-connected right ankle.  The veteran did not know 
whether the doctor had diagnosed him with a left ankle 
disability.  The record in this case does not otherwise 
reflect that the veteran has a current left ankle disability.  
The most recent treatment records associated with the claims 
file from DeWitt Army Community Hospital are dated in April 
2003.  

The Board notes that, when VA becomes aware of the existence 
of potentially relevant records before deciding the claim, VA 
will notify the claimant of the records and request that the 
claimant provide a release for the records.  If the claimant 
does not provide any necessary release of the relevant 
records that VA is unable to obtain, VA will request that the 
claimant obtain the records and provide them to VA.  See 
38 C.F.R. § 3.159(e)(2) (2005).  

In this instance, VA has been placed on notice through the 
veteran's testimony of relevant medical records associated 
with his treatment for service-connected GERD with 
diverticulitis and for right ankle tendonitis, and his 
claimed left ankle disability.  Therefore, the RO should 
notify the veteran that records from "DeWitt Army Community 
Hospital at Fort Belvoir, Virginia," could be relevant to 
his claims on appeal.  The RO should thereafter undertake 
appropriate action to obtain and associate those records with 
the claims file.  See 38 C.F.R. § 3.159(c)(1), (e)(1),(2) 
(2005).  

With respect to the claims for initial ratings in excess of 
10 percent for GERD with diverticulitis and for right ankle 
tendonitis, the veteran last underwent a VA examination in 
August 2002, almost 4 years ago.  Since that time, the 
veteran has contended that his GERD and his right ankle 
tendonitis have worsened.  

In particular, the veteran testified that he underwent 
several endoscopies to open a restriction in his esophagus 
caused by acid reflux.  He also testified that he experienced 
limitation in range of motion in his right ankle associated 
with activity.  The veteran is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5271-5024, which 
considers limitation of motion of the ankle joint.  When 
evaluating musculoskeletal disabilities on the basis of 
limited motion of a joint, VA must consider functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  No 
medical examination reflects consideration of those factors 
enumerated in DeLuca.  

Therefore, in light of the above, more contemporaneous 
medical examinations are needed before reaching a decision on 
the veteran's claims for initial ratings in excess of 10 
percent for both GERD with diverticulitis and for right ankle 
tendonitis.  See 38 U.S.C.A. § 5103A(d).  Thus, the RO should 
schedule the veteran for VA Gastroenterological and 
Orthopedic examinations.  Furthermore, in light of the remand 
of the veteran's claim for service connection for a left 
ankle disability to obtain additional treatment records, the 
orthopedic examiner should in addition to examining the 
veteran's right ankle, also examine the veteran's left ankle.  
In doing so, the examiner should identify whether the veteran 
has a left ankle disability, and if so, whether such 
disability is related to the veteran's period of service or 
to his service-connected right ankle disability.  Id.  The 
veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of his claims on appeal.  See 38 C.F.R. § 3.655 
(2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate 
action to obtain any available treatment 
records from DeWitt Army Community 
Hospital at Fort Belvior, Virginia, as 
identified during the veteran's hearing 
testimony in March 2006.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  After securing any additional 
records, the veteran should be scheduled 
for VA Gastroenterological and Orthopedic 
examinations.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner(s) 
designated to examine the veteran, and 
reports of the examinations should 
include discussion of the veteran's 
documented medical history and 
assertions.  

a.  Gastroenterological Examination-All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should elicit the veteran's 
history regarding the severity and 
frequency of his GERD and diverticulitis.  
Following a clinical evaluation of the 
veteran, the examiner should specifically 
comment as to whether the veteran's GERD 
is manifested by persistently recurring 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, 
vomiting, material weight loss, 
hematemesis or melena, moderate anemia, 
or productive of considerable or severe 
impairment of health.  

Likewise, the examiner should comment as 
to whether the veteran has diverticulitis 
and whether such results in frequent 
episodes of bowel disturbance (i.e., 
constipation, diarrhea, etc.) with 
frequent abdominal distress.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

b.  Orthopedic Examination-As to the 
veteran's right and left ankle, all 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees, with normal ranges 
provided for comparison purposes) should 
be accomplished, and all clinical 
findings should be reported in detail.  

Clinical findings should also include 
whether, during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
should indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with 
either the right or left ankle; and 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups or with repeated 
use.  The examiner should express such 
functional losses in terms of additional 
degrees of limited motion (beyond the 
limitations shown clinically).  As to 
each ankle, this analysis should be 
undertaken for both loss of dorsiflexion 
and plantarflexion.

The examiner should also be asked to 
review the claims file and provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
currently diagnosed left ankle disability 
is related to the veteran's period of 
service or that the left ankle disability 
(a) was caused or (b) is aggravated 
(i.e., permanently worsened) by the 
veteran's service-connected right ankle 
disability.  If aggravation of any 
diagnosed left ankle disability by the 
veteran's service-connected right ankle 
disability is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  The bases for any opinion 
provided should be explained in detail.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal 
(to include consideration of staged 
ratings under Fenderson as to the claims 
for higher ratings for GERD with 
diverticulitis and for right ankle 
tendonitis).  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



